FILED
                            NOT FOR PUBLICATION                             APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RUSSELL BOWDEN,                                  No. 08-17736

               Petitioner - Appellant,           D.C. No. 1:08-cv-01433-GSA

  v.
                                                 MEMORANDUM *
KEN CLARK, Warden, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Gary S. Austin, Magistrate Judge, Presiding

                             Submitted April 21, 2011 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       California state prisoner Russell Bowden appeals pro se from the district

court’s dismissal of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      After this court issued its January 10, 2011 order granting a certificate of

appealability on whether the district court properly summarily dismissed Bowden’s

habeas petition and whether Bowden should have been given leave to amend, the

Supreme Court decided Swarthout v. Cooke, 131 S. Ct. 859 (2011) (per curiam).

Liberally construed, Bowden’s habeas petition essentially contended that the

decision to deny him parole was not supported by “some evidence” and therefore

violated his due process rights. The only federal right at issue in the parole context

is procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See id. at 863. Because

Bowden raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    08-17736